May 15, 1931. The opinion of the Court was delivered by
The Court is satisfied with the conclusions of the Circuit Judge in this case and his order is therefore affirmed. A further consideration tending to sustain the order is this:
We apprehend that there could be no question of the duty of the plaintiff, in order to protect herself from the claim of a purchaser or incumbrancer of the property affected by the action, to file under Section 388, Code Civ. Proc., notice oflis pendens: the action clearly being one "affecting the title to real property." This may possibly be in order if the action could be held within the jurisdiction of Bamberg County; but the fact that it is an action "affecting the title to real property" strikes the Court as conclusive that it is an action for the determination of the plaintiff's right or interest in the property, and therefore within the provisions of Section 376 of Code Civ. Proc.
The judgment of this Court is that the order appealed from be affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and CARTER, and MR. ACTING ASSOCIATE JUSTICE JOHN I. COSGROVE concur. *Page 291